Citation Nr: 1759509	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the lumbar strain.  

2.  Entitlement to an initial compensable evaluation for the trapezius strain.  

3.  Entitlement to an initial compensable evaluation for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to January 2000, January 2002 to December 2002, and from June 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Houston, Texas Regional Office (RO).  In this decision, the RO granted the Veteran's claims seeking service connection for bilateral shin splints, lumbar strain, and trapezius strain, and evaluated all three disabilities as noncompensably disabling.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2012, and perfected a timely appeal of this decision in May 2013.  

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected disabilities are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record. 

The record reflects that the Veteran was last provided VA examinations in connection with his service-connected disabilities in September 2013.  During the July 2017 hearing, the Veteran testified that symptoms associated with his service-connected disabilities had increased and become more frequent in recent years.  

Subsequent to the September 2013 VA examinations, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the September 2013 VA examination reports includes one set of range of motion findings for the lumbar spine and knee disabilities, and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing. In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations in connection to his low back and knee disabilities before a decision can be rendered on these claims.

In addition, the Board notes that the September 2013 VA examinations, to include the VA examination associated with the Veteran's service-connected trapezius strain, were conducted after the April 2013 Statement of the Case (SOC).  Pursuant to 38 C.F.R. § 19.31(b)(1), the AOJ will furnish to the appellant a Supplemental Statement of the Case (SSOC) if the AOJ receives additional pertinent evidence after an SOC, or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellant record is transferred to the Board.  The Board finds that September 2013 VA examination reports are pertinent to the Veteran's claims, and unfortunately, it does not appear that the AOJ issued a SSOC in response to all the VA examinations submitted following the April 2013 SOC.  If the AOJ did issue a SSOC, it has not been associated with the electronic claims file.  As such, the Board may not properly consider this additional evidence or issue a decision at this time, and must remand the case to allow the AOJ an opportunity to review this evidence, readjudicate the Veteran's claims, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claim following the April 2013 SOC.  See 38 C.F.R. § 19.31 (b)(1), 19.37 (2017).

As these claims are being remanded for additional development, and given that the Veteran was last afforded a VA examination in connection to his claimed trapezius strain in September 2013, the Veteran should also be afforded a more recent examination to determine the current extent and severity of his service-connected trapezius strain on remand.  In addition, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment record dated since October 2012. 

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral shin splints.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities.  In this regard, the examiner should record the range of motion findings observed on clinical evaluation of both knees, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment in both the right and left knee due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must also comment on the functional impairment caused by the Veteran's bilateral shin splints. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbar strain, to include any associated radiculopathy.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar strain. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also comment on the functional impairment caused by the Veteran's lumbar spine disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  In addition, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected trapezius strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability under the appropriate diagnostic rating criteria for muscle injuries (see 38 C.F.R. § 4.73, Diagnostic Code 5322).  In so doing, the examiner should indicate the type of injury and wound and provide objective findings, such as whether there are scars, loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold when compared to the sound side.  The examiner should state whether there is loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and if so, comment as to whether the symptoms are slight, moderate, moderately severe, or severe.

The examiner should also identify any other manifestations or symptoms of the Veteran's trapezius, including any limitation of motion due to the muscle group XXII injury, numbness, tingling, incomplete paralysis, or complete paralysis.  The examiner should also address whether there was any further muscular or nerve damage associated with the trapezius strain.

The examiner must also comment on the functional impairment caused by the Veteran's trapezius strain.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. If any of the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2).




